                 IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF HAWAII

JULIE TANSEY,                  )          CIVIL NO. 19-00231 JAO-WRP
                               )
           Plaintiff,          )
                               )          ORDER ADOPTING FINDINGS AND
      vs.                      )          RECOMMENDATION TO GRANT
                               )          DEFENDANT MARRIOTT HOTEL
MARRIOTT HOTEL SERVICES, )                SERVICES, INC.’S PETITION FOR
INC., JOHN DOES 1-10, JANE     )          DETERMINATION OF GOOD FAITH
DOES 1-10, DOE CORPORATIONS )             SETTLEMENT
1-10, DOE PARTNERSHIPS 1-10 )
AND DOE ENTITIES 1-10,         )
                               )
           Defendants.         )
______________________________ )

  ORDER ADOPTING FINDINGS AND RECOMMENDATION TO GRANT
   DEFENDANT MARRIOTT HOTEL SERVICES, INC.’S PETITION FOR
         DETERMINATION OF GOOD FAITH SETTLEMENT

      Findings and Recommendation having been filed and served on all parties

on March 10, 2020, and no objections having been filed by any party,

      IT IS HEREBY ORDERED AND ADJUDGED that, pursuant to 28 U.S.C.

§ 636(b)(1)(C) and Local Rule 74.1, the “Findings and Recommendation to Grant

Defendant Marriott Hotel Services, Inc.’s Petition for Determination of Good Faith

Settlement,” ECF No. 33, is adopted as the opinion and order of this Court.
      IT IS SO ORDERED.

      DATED:        Honolulu, Hawai‘i, March 27, 2020.




CIVIL NO. 19-00231 JAO-WRP; Tansey v. Marriott Hotel Servs., Inc., et al.; FINDINGS AND
RECOMMENDATION TO GRANT DEFENDANT MARRIOT SERVICES, INC.’S
PETITION FOR DETERMINATION OF GOOD FAITH SETTLEMENT



                                           2
